Ames, J.
The written instrument signed „by the defendants, although very inartificially drawn, contemplates the payment by them of the sum of $200 to Stinson. It does not in terms purport to be a promise to pay that sum to him, but it provides that on such payment their conveyance to him of certain tools is to become null and void. Stinson assigned this instrument to the plaintiff, and the jury have found that for this assignment there was a valuable consideration. The jury were instructed that if the defendants were notified of the assignment, assented to it, and promised the plaintiff to pay him the amount named in the instrument, he would be entitled to maintain this action in his own name; and this instruction was correct. It is not necessary to inquire whether the instrument should be considered as a mortgage of the tools, or not. It designated a fund payable to Stinson, which by his direction and by the defendants’ express promise became payable directly to the plaintiff. Clark v. Parker, 4 Cush. 361. Dennis v. Twitchell, 10 Met. 180. Crocker v. Whitney, 10 Mass. 316. Grant v. Wood, 12 Gray, 220.
After the assignment and their express promise to pay the plaintiff, the defendants had ceased to be indebted to Stinson, ana could not be held chargeable in the trustee processes against them. Mowry v Todd, 12 Mass. 281. '.Exceptions overruled.